 1                  ``

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT
10                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12   GERALD SPENCE,                                     No. 2:14-cv-1170 WBS AC P
13                       Plaintiff,
14          v.                                          ORDER
15   STAMBAUGH, et al.,
16                       Defendants.
17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On January 11, 2018, the magistrate judge filed findings and recommendations herein
22   which were served on all parties and which contained notice that any objections to the findings
23   and recommendations were to be filed within fourteen days. Plaintiff and defendants both filed
24   objections to the findings and recommendations.
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, and
27   the objections of both plaintiff and defendants, the court finds the findings and recommendations
28
                                                       1
 1   to be supported by the record and by proper analysis, subject to the following additional

 2   considerations.

 3          Effectively, the applicable statute of limitations in prisoner civil rights cases is not two

 4   years as argued by defendants. “For actions under 42 U.S.C. § 1983, courts apply the forum

 5   state’s statute of limitations for personal injury actions, along with the forum state’s law regarding

 6   tolling, including equitable tolling, except to the extent any of these laws is inconsistent with

 7   federal law.” Jones v. Blanas, 393 F.3d 918, 927 (9th Cir. 2004). In California, the statute of

 8   limitations for personal injury actions is two years. See Cal. Code Civ. Proc. § 335.1; Maldonado

 9   v. Harris, 370 F.3d 945, 954-55 (9th Cir. 2004). However, this limitations period is statutorily

10   tolled for a period of two years for a person who is, “at the time the cause of action accrued,

11   imprisoned on a criminal charge, or in execution under the sentence of a criminal court for a term

12   less than for life.” See Cal. Code Civ. Proc. § 352.1(a); Johnson v. State of California, 207 F.3d

13   650, 654 (9th Cir. 2000). Additionally, in California, “the applicable statute of limitations must

14   be tolled while a prisoner completes the mandatory [administrative] exhaustion process.” Brown

15   v. Valoff, 422 F.3d 926, 943 (9th Cir. 2005).

16          Moreover, allowing this case to proceed on the Second Amended Complaint, as construed

17   by the magistrate judge, is not futile on the grounds proffered by defendant. In computing the

18   time within which service must be made pursuant to Cal. Code Civ. Proc. § 583.210, time is

19   excluded during the periods when the “validity of service was the subject of litigation by the

20   parties,” as in the instant case for a period of eighteen months, and service “was impossible,
21   impracticable, or futile due to causes beyond the plaintiff’s control,” as in the instant case during

22   the periods attributable to the court’s workload and attendant delays. See Cal. Code Civ. Proc. §

23   583.240(c), (d); see also ECF No. 61 at 4.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. The findings and recommendations filed January 11, 2018 are adopted in full;

26          2. Claim One of the Second Amended Complaint, and putative defendants Sacramento
27   County Sheriff Scott R. Jones, Nurse “L,” N.J. #344, Pane #496, Cunningham #789, and

28   Gallinano #267, are dismissed from this action without prejudice; and
                                                       2
 1          3. This case is referred back to the assigned magistrate judge for all further pretrial

 2   proceedings.

 3   Dated: April 18, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
